

114 HR 6215 IH: Medicaid Gap Relief Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6215IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exempt from the individual health insurance mandate
			 certain low-income individuals residing in States that have not elected
			 the Medicaid expansion under the Patient Protection and Affordable Care
			 Act.
	
 1.Short titleThis Act may be cited as the Medicaid Gap Relief Act of 2016. 2.Exemption from the individual mandate for certain low-income individuals residing in non-Medicaid-expansion States (a)In generalSection 5000A(d) of the Internal Revenue Code of 1986 is amended—
 (1)in paragraph (1), by striking or (4) and inserting (4), or (5), and (2)by adding at the end the following new paragraph:
					
 (5)Certain low-income individuals in non-Medicaid-expansion StatesSuch term shall not include an individual for any month during which the individual— (A)is described in section 1902(a)(10)(A)(i)(VIII) of the Social Security Act, and
 (B)resides in a State that has not, for such month, made medical assistance available to the individuals described in such section under the State plan under title XIX of such Act (or under a waiver of such plan under section 1115 of such Act)..
 (b)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after December 31, 2016.
			